 

EVEREST RE GROUP, LTD.

2002 STOCK INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

 

This Agreement is made as of the Grant Date (as defined in paragraph 1 below),
by and between Everest Re Group, Ltd. (the “Corporation”) and the Participant.

 

WHEREAS, the Corporation maintains the Everest Re Group, Ltd. 2002 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms part of this
Agreement, and the Participant has selected by the committee administering the
Plan (the “Committee”) to receive a Restricted Stock Award under the Plan;

 

NOW, THEREFORE, IT IS AGREED, by and between the Corporation and the
Participant, as follows;

 

1.            Terms of Award. The following terms used in this Agreement shall
have the meanings set forth in this paragraph 1:

 

(a)

The “Participant” is Joseph V. Taranto.

 

(b)

The “Grant Date” is September 21, 2005.

 

(c)

The number of “Covered Shares” is 20,000 shares of Stock. “Covered Shares” are
shares of Stock granted under this Agreement and are subject to the terms of
this Agreement and the Plan.

 

(d)

Other capitalized terms used in this Agreement are as defined herein, or as
defined in the Plan.

 

 

 

 


--------------------------------------------------------------------------------



 

 

2.            Award. The Participant is hereby granted the number of Covered
Shares set forth in paragraph 1.

3.            Restriction on Transfer and Forfeiture of Shares. If the Date of
Termination (as defined below) does not occur during the Restricted Period with
respect to any Installment of the Covered Shares, then, at the end of the
Restricted Period for such shares, the Participant shall become vested in those
Covered Shares, and shall own the shares free of all restrictions otherwise
imposed by this Agreement. With respect to all Covered Shares, the Restricted
Period shall begin on the Grant Date. The Restricted Period with respect to each
Installment shown on the schedule shall end on the Vesting Date applicable to
such Installment:

INSTALLMENT

VESTING DATE APPLICABLE
TO INSTALLMENT

1/5 of Covered Shares

First Anniversary of the Grant Date

1/5 of Covered Shares

Second Anniversary of the Grant Date

1/5 of Covered Shares

Third Anniversary of the Grant Date

1/5 of Covered Shares

Fourth Anniversary of the Grant Date

1/5 of Covered Shares

Fifth Anniversary of the Grant Date

 

Notwithstanding the foregoing provisions of this paragraph 3, the Participant
shall become vested in the Covered Shares, and become owner of the shares free
of all restrictions otherwise imposed by this Agreement, prior to the end of the
Restricted Period, as follows:

 

(a)

The Participant shall become vested in the Covered Shares on March 31, 2008,
provided his employment has not been terminated for cause as that term is
defined in the Participant’s Employment Agreement with the Corporation or its
subsidiaries, and further provided that such accelerated vesting shall be
effective only if the operation thereof would not cause the Covered Shares to be
treated, in

 

2

 

 


--------------------------------------------------------------------------------



 

whole or in part, as “deferred compensation” for purposes of section 409A of the
Internal Revenue Code. The Participant shall also become vested in the Covered
Shares as of the Date of Termination prior to the date the Covered Shares would
otherwise become vested, if the Date of Termination occurs by reason of the
Participant’s death or disability.”

 

(b)

The Participant shall become vested in the Covered Shares as of the Date of
Termination prior to the date the Covered Shares would otherwise become vested,
if the Date of Termination occurs by reason of the Participant’s retirement
after the age of 65, or at an earlier age with the consent of the Committee.

Covered Shares may not be sold, assigned, transferred, pledged or otherwise
encumbered until the expiration of the Restricted Period or, if earlier, until
the Participant is vested in the shares. Except as otherwise provided in this
paragraph 3, the Participant shall forfeit the unvested Covered Shares as of a
Date of Termination that occurs during the Restricted Period, unless the
Committee shall determine in a particular case that such forfeiture would not be
in the best interest of the Corporation. For purposes of this paragraph, “Date
of Termination” shall mean the termination of employment with the Corporation
for any reason whatsoever, whether voluntary or involuntary, except that a
transfer of a Participant from the Corporation to a Subsidiary or affiliate of
the Corporation, whether or not incorporated, or vice versa, or from one
Subsidiary or affiliate of the Corporation to another, and a leave of absence
duly authorized in writing by the Corporation shall not be deemed a termination
of employment.

4.

Deposit of Covered Shares.

 

(a)

In order to induce the Corporation to issue to the Participant the Covered
Shares, the Participant consents to the deposit with the Secretary of the
Corporation, or such other person as designated by the Committee, the
certificates evidencing the Covered Shares, together with stock powers or other
instruments of transfer required by the Corporation or its counsel appropriately
endorsed in blank by him.

 

3

 

 


--------------------------------------------------------------------------------



 

Such deposit shall remain in effect until the time the Corporation reacquires
the Covered Shares under and pursuant to the terms and provisions of the Plan
and this Agreement or until such Covered Shares shall be released from
restriction under the Plan and this Agreement. Notwithstanding anything in this
Agreement to the contrary, the Participant shall have no rights as a shareholder
with respect to any Covered Shares until the date the Participant becomes a
holder of record with respect to such shares.

 

(b)

The Participant consents to the appointment of the Secretary of the Corporation,
in his or her official capacity, and his or her successor in office, or any
other person that may be appointed by the Committee under the Plan, as escrow
agent (“Escrow Agent”) for said shares during the Restricted Period. If during
the Restricted Period, the Participant’s employment with the Corporation is
terminated, and shares of the Covered Shares are forfeited, the Participant
authorizes the Escrow Agent to cause such certificate or certificates to be
cancelled on the stock record books of the Corporation. The Participant agrees
that the Escrow Agent is acting merely as a depository and shall have no
liability hereunder except as a depository to retain the Covered Shares and to
dispose of them in accordance with the terms of this Agreement and the Plan. If
the Escrow Agent is notified of any adverse claim or demand by a person, she is
hereby authorized to hold such certificates until the dispute shall have been
settled by the parties and notice submitted to her by persons so interested, or
until the rights of the parties have been fully adjudicated in a court of
competent jurisdiction. So long as the Covered Shares are held in escrow, the
Participant shall be entitled to all rights of a stockholder with respect
thereto, except as may be limited by the terms of the Plan and this Agreement.

 

(c)

During the Restricted Period, certificates evidencing the Covered Shares shall
bear the following additional legend:

 

 

4

 

 


--------------------------------------------------------------------------------



 

 

“These shares have been issued pursuant to the Everest Re Group, Ltd. 2002 Stock
Incentive Plan (“Plan”) and are subject to forfeiture to Everest Re Group, Ltd.
(the “Corporation”) in accordance with the terms of the Plan and an Agreement
between the Corporation and the person in whose name the certificate is
registered. These shares may not be sold, pledged, exchanged, transferred,
hypothecated or otherwise disposed of except in accordance with the terms of
said Plan and said Agreement.”

 

5.

Dividends and Voting Rights.

 

(a)

The Participant shall be entitled to receive any dividends paid with respect to
the Covered Shares that become payable during the Restricted Period; provided,
however, that no dividends shall be payable to or for the benefit of the
Participant for Covered Shares with respect to record dates occurring prior to
the Grant Date, or with respect to record dates occurring on or after the date,
if any, on which the Participant has forfeited those Covered Shares; provided
further, that, any shares of Stock received by a recipient as a stock dividend,
or as a result of stock splits, recapitalizations, combinations, exchanges of
shares, reorganizations, mergers, consolidations or otherwise, directly or
indirectly, with respect to the Covered Shares shall have the same status, be
subject to this Agreement, and shall bear the same legend as the Covered Shares
and shall be delivered to the Escrow Agent to be held under the same terms and
conditions as the Covered Shares.

 

(b)

The Participant shall be entitled to vote the Covered Shares during the
Restricted Period to the same extent as would have been applicable to the
Participant if the Participant was then vested in the shares; provided, however,
that the Participant shall not be entitled to vote the shares with respect to
record dates for such voting rights arising prior to the Grant Date, or with
respect to record dates occurring on or after the date, if any, on which the
Participant has forfeited those Covered Shares.

 

 

5

 

 


--------------------------------------------------------------------------------



 

 

6.            Withholding. The Corporation shall withhold all applicable taxes
required by law upon any taxable event with respect to the Award. The
Participant may satisfy the withholding obligation by paying the amount of any
taxes in cash and/or, with the approval of the Committee, vested shares of Stock
may be surrendered by the Participant upon the lapse of the Restricted Period or
at the time the Covered Shares are transferred to the Participant. The amount of
the withholding and the number of shares to be surrendered shall be determined
by the Committee with reference to the Fair Market Value of the Stock when the
withholding is required to be made; provided, however, the amount of stock so
surrendered may not exceed the minimum required withholding obligation.

7.            Delivery of Stock and Documents. In the event any Covered Shares
are forfeited to the Corporation pursuant to the Plan or this Agreement, the
Participant shall, to the extent not already deposited with the Escrow Agent,
deliver to the Escrow Agent the following: the certificate or certificates
representing the Covered Shares duly endorsed for transfer and bearing whatever
documentary stamps, if any, are necessary, and such assignments, certificates of
authority, tax releases, consents to transfer, instruments, and evidences of
title of the Participant and of his compliance with the Agreement as may be
reasonably required by the Corporation or by its counsel.

8.            Merger or Consolidation. In the event of a merger or consolidation
to which the Corporation is a party, or of any other acquisition of a majority
of the issued and outstanding shares of Stock involving the exchange or a
substitution of the stock of an acquiring corporation for Stock, or of any
transfer of all or substantially all of the assets of the Corporation in
exchange for the stock of an acquiring corporation, a determination as to
whether the stock of the acquiring corporation so received shall be subject to
the restrictions set forth in this Agreement shall be made solely by the
acquiring corporation. However, such determination shall in no way affect the
rights of the Participant as defined in the Plan.

9.            Holding Period. At least six (6) months must elapse from the date
of acquisition of the Covered Shares to the date of its disposition.

 

 

6

 

 


--------------------------------------------------------------------------------



 

 

10.          No Right to Continued Employment. Nothing herein shall obligate the
Corporation or any Subsidiary or affiliate of the Corporation to continue the
Participant’s employment for any particular period or on any particular basis of
compensation.

11.          Burden and Benefit. The terms and provisions of this Agreement
shall be binding upon, and shall inure to the benefit of, the Participant and
his executors or administrators, heirs, and personal and legal representatives.

12.          Execution. No person shall have any rights under this Award unless
and until the Participant has executed and delivered this Agreement to the
Corporation. By executing this Award Agreement, the Participant shall be deemed
to have accepted and consented to any action taken under the Plan by the
Committee, the Board of Directors or their delegates.

13.          Modifications. No change or modification of this Agreement shall be
valid unless it is in writing and signed by the parties hereto.

14.          Entire Agreement. This Agreement, together with the Plan, sets
forth all of the promises, agreements, conditions, understandings, warranties
and representations, oral or written, express or implied, between the parties
hereto with respect to the Covered Shares. The terms and conditions of the Plan
are incorporated by reference herein, and to the extent that any conflict may
exist between any term or provision of this Agreement and any term or provision
of the Plan, the term or provision of the Plan shall control.

15.          Genders. The use of any gender herein shall be deemed to include
the other gender and the use of the singular herein shall be deemed to include
the plural and vice versa, wherever appropriate.

16.          Notices. Any and all notices required herein shall be addressed:
(i) if to the Corporation, to the principal executive office of the Corporation;
and (ii) if to the Participant, to his or her address as reflected in the stock
records of the Corporation.

 

 

7

 

 


--------------------------------------------------------------------------------



 

 

17.          Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions hereof, and this Agreement shall be construed in all
respects as if the invalid or unenforceable provisions were omitted.

IN WITNESS WHEREOF, the Corporation and the Participant have executed this
Agreement as of the day and year first written above.

 

 

Everest Re Group, Ltd.

 

 

By:


/s/ JOSEPH V. TARANTO

 

 

 

Joseph V. Taranto

 

 

 

 

 

8

 

 

 

 